Citation Nr: 1643817	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 22, 2011; a rating in excess of 50 percent from December 22, 2011, to August 10, 2015; and a rating in excess of 70 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to August 10, 2015.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, with subsequent service in the Alabama National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The February 2008 rating decision granted service connection for PTSD with an evaluation of 10 percent effective January 31, 2007.  In a January 2009 rating decision, the RO increased the 10 percent rating to 30 percent with the same effective date.  In a February 2012 rating decision, the RO increased the 30 percent rating to 50 percent effective December 22, 2011.  In a September 2015 rating decision, the RO increased the 50 percent rating to 70 percent effective August 10, 2015.  Although higher ratings have been assigned for PTSD, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The February 2009 rating decision denied service connection for hearing loss, tinnitus, hypertension, and sleep apnea, and granted a temporary 100 percent rating for PTSD based on hospitalization.

In July 2014, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

In a September 2014 decision, the Board granted service connection for tinnitus and also determined that the TDIU issue stemmed from the appeal for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  At that time, the Board remanded the claims concerning hearing loss, hypertension, sleep apnea, PTSD, and TDIU for further development.

In the September 2015 rating decision, the RO granted entitlement to a TDIU effective August 10, 2015.  However, the issue of entitlement to a TDIU prior to August 10, 2015, remains before the Board, as is further discussed below.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in October 2015.  As the evidence is not pertinent to the sleep apnea claim on appeal that is decided below, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).  Moreover, an October 2016 letter from the Records Management Center reflects that a request is being processed from earlier that month by the Veteran for copies of rating decision documents unrelated to sleep apnea.

The sleep apnea service connection issue is decided below, and the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's sleep apnea is not shown to have onset during service, or be causally or etiologically related to an in-service event, injury, or disease; nor is it proximately caused by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service Connection-Sleep Apnea

In his October 2008 claim, the Veteran contended that his sleep apnea is secondary to his service-connected PTSD.  He also contends that service connection is warranted because his current sleep apnea is related to his frequent snoring that occurred in service.  See Board hearing transcript at 9.  The Veteran further contends that that he would stop breathing at times and wake up gasping for air, but he did not know what sleep apnea was at that time so he dealt with it on his own and did not learn of sleep apnea until many years after service.  

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts and Analysis

The Board notes that an October 2008 private treatment record shows that the Veteran has a diagnosis of moderate obstructive sleep apnea.  Thus, the Veteran has the claimed current disability.

The Veteran's service treatment records are negative for a diagnosis of or complaints/symptoms related to sleep apnea, to include frequent snoring and stopping of breathing and waking up gasping for air.

The first medical evidence of sleep apnea is the October 2008 private treatment record, which occurred almost 40 years after the Veteran's separation from service. The Board notes that in the October 2008 statement claiming entitlement for service connection for sleep apnea, the Veteran solely attributed his sleep apnea to his PTSD, without mention of any sleep apnea-related symptoms in service.

In view of VA's duty to assist being triggered and in compliance with the Board's September 2014 remand directives, the Veteran was afforded a VA examination and medical opinion, in August 2015, to address the medical circumstances of the case for the aspects that are too complex for a lay person.

In the August 2015 VA examination report, the examiner (VA physician) indicated that the Veteran has a diagnosis of obstructive sleep apnea.  The examiner noted that the Veteran had a sleep study in 2008, which the Veteran thinks was due to insomnia, and that the Veteran reported his buddies told him that he snored loudly a lot while on active duty.  The examiner also reported that the Veteran used trazodone and a continuous positive airway pressure (CPAP) machine for his sleep apnea and that he has persistent daytime hypersomnolence attributable to his sleep apnea.

After a review of the Veteran's claims file and an in-person examination, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following rationale for such opinion: The Veteran left the military in 1969.  He was not diagnosed with sleep apnea until 2008.  He self-reports snoring while on active duty.  However, sleep apnea can only be diagnosed with a sleep study, and snoring alone is not diagnostic of sleep apnea.

Regarding the Veteran's contention that his PTSD caused or aggravated his sleep apnea, the examiner opined that his sleep apnea is less likely than not proximately due to or the result of the service-connected PTSD.  The examiner explained that there is no generally acceptable medical evidence that sleep apnea is associated with mental health conditions.  Also, that mental health illness does not aggravate sleep apnea.  The examiner also cited sources that listed the risk factors of sleep apnea, to include advancing age, male gender, obesity, craniofacial and upper airway abnormalities, sedative use, smoking, habitual snoring with daytime drowsiness, familial causes, thyroid disease, stroke, and acromegaly.

Therefore, in view of the probative August 2015 expert medical opinion, the competent medical opinion evidence weighs against a nexus in this case.

The Board considered the lay evidence in this case.  Medical evidence is not categorically required to establish an element of the claim, including the nexus element.  Here, the Board is not categorically rejecting lay evidence, but instead finds that it is not sufficient to substantiate the claim.  Although the Veteran believes that he suffers from sleep apnea that is related to his military service, to include his reported snoring, there is no indication that he has specialized training sufficient to render a competent opinion on the matter as such opinion requires medical expertise due to its complex nature.  The VA examiner persuasively explained that snoring is not diagnostic of sleep apnea.  Accordingly, his opinion regarding the etiology of his current obstructive sleep apnea is not competent evidence and is afforded no probative weight for the question of whether his self-reported snoring is related to a diagnosis made almost 40 years later.

Likewise, the VA examiner persuasively explained that there is no generally acceptable medical evidence that sleep apnea is associated with mental health conditions.  Thus, the secondary theory is essentially not a viable medical theory according to the medical expert.

In sum, the nexus element of the claim is not met, and sleep apnea is not shown to be related to service, including in-service snoring, or proximately due to or the result of PTSD, and accordingly, service connection is not warranted for sleep apnea.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim of service connection for sleep apnea must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for sleep apnea is denied.


REMAND

Regarding hearing loss, in the September 2014 remand, the Board noted that during a December 2008 VA examination, the audiologist concluded that the Veteran's audiological test results were inconsistent and did not appear to reflect maximal effort.  The audiologist stated that she considered the results invalid and unreliable and, therefore, did not provide the test results or provide an etiology opinion.  Accordingly, because it was unclear whether the Veteran was intentionally refusing to cooperate at the December 2008 VA examination, the Board found that the Veteran should be afforded another VA examination, and such examination was provided in August 2015.  However, the August 2015 examiner also found the test results to be unreliable.

Absent a showing of good cause, a veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655.  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  Failure to cooperate during VA examinations "subject[s claimants] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

Pursuant to VA's duty to assist, the Board again finds that the Veteran should be afforded another VA audiological examination before adjudicating the Veteran's hearing loss claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Additionally, the Board notes that a July 17, 1979, report of medical examination shows that the Veteran had hearing loss for VA compensation purposes.  Thus, the new VA examination and opinion should address such report.

Regarding the hypertension claim, in an August 2016 appellant's brief, the Veteran's representative contends that the Veteran's service-connected diabetes mellitus aggravated his hypertension.  Because this theory appears at leat plausible, VA's duty to assist has been triggered, and the Veteran should be afforded another VA opinion, and examination if deemed necessary, that addresses such contention, as well as the Veteran's contention at the Board hearing that his hypertension is related to his PTSD.

Turning to the TDIU claim, in the September 2015 rating decision, the RO granted entitlement to a TDIU, effective August 10, 2015.  However, as mentioned above, the TDIU claim stems from the Veteran's increased rating claim for PTSD.  The Veteran timely disagreed with the February 2008 rating decision granting service connection for PTSD with an initial 10 percent rating, which was subsequently increased and staged.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As such, the issue of entitlement of to a TDIU for the period prior to August 10, 2015, remains on appeal.

Furthermore, the Board notes that, in an October 2015 rating decision, the RO granted service connection for peripheral neuropathy of the Veteran's lower extremities, each separately rated as 10 percent disabling effective July 7, 2015, which is prior to the Veteran's TDIU effective date.  As the Veteran has multiple service-connected disabilities, some of which only recently became service-connected, the Board finds it necessary to remand the TDIU claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).

Additionally, the Veteran contended at the Board hearing that he has problems getting along with people because of his PTSD, which he contends led to his unemployability.  See Board hearing transcript at 13.  Because the Veteran's increased rating claim for PTSD necessarily involves assessment of his occupational functioning and the TDIU claim also involves determinations relating to his employability, the TDIU and PTSD claims are intertwined; any decision pertaining to a TDIU may have bearing on the Veteran's PTSD claim.  Thus, the claim for an increased initial rating for PTSD will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.

The examiner is to determine whether the Veteran has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  If sufficient testing cannot be done, the examiner should explain why this is the case.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified hearing loss is the result of exposure to loud noise during a period of active military service, to include any period of active duty for training or inactive duty training with the Alabama National Guard.  Specifically, the examiner should comment on the July 17, 1979, report of medical examination that shows the Veteran had hearing loss for VA compensation purposes.

The examination report must include a complete rationale for all opinions expressed.

2.  Obtain an addendum opinion from an appropriate VA examiner regarding the Veteran's hypertension.  The claims file must be made available to and reviewed by the examiner.  If an examination is deemed necessary, then the Veteran should be scheduled for one.

The examiner should provide an opinion as to whether the Veteran has hypertension that at least as likely as not (50 percent or greater probability) had its onset during, or is otherwise related to, the Veteran's military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hypertension was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities, specifically to consider PTSD and diabetes mellitus.

The examiner must include a complete rationale for all opinions expressed.

3.  Thereafter, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion that comments on the combined functional effects of the Veteran's service-connected disabilities as to his ability to secure or follow gainful employment for the period prior to August 10, 2015.

The Veteran's service-connected disabilities prior to August 10, 2015, included: PTSD (30 percent prior to December 22, 2011, and 50 percent from December 22, 2011, to August 10, 2015); diabetes mellitus (20 percent); tinnitus (10 percent); and peripheral neuropathy of bilateral lower extremities (10 percent each).

In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.

4.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims remaining on appeal.  If any of the claims remain denied, then furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


